         Case 2:19-cv-04909-GEKP Document 1 Filed 10/21/19 Page 1 of 12



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ROBERT A. MURPHY, IV, Individually and                 CNIL ACTION NO.:
 on behalf of a class of all persons and entities
 similarly situated
                                                        JURY TRIAL DEMANDED
             Plaintiffs



 PR.BUSINESS, LLC (d.b.a. Onboarding
 Alexa and Alexa Signup)
 4910 Communications Ave, Suite #200
 Boca Raton, Florida 33431

                 and

 YEXT
 One Madison Avenue, 5tlt Floor
 New York, New York 10010

             Defendants



                                CLASS ACTION COMPLAINT

I.      INTRODUCTION

        l.     Plaintiff Robert Murphy ("Mr. Murphy" or "Plaintiff') brings this action under

the Telephone Consumer Protection Act     ("TCPA"), 47 U.S.C. S 227,   a federal statute enacted in

response to widespread public outrage about the proliferation of intrusive, nuisance

telemarketing practices. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740,745 (2012)

       2.      "Month after month, unwanted robocalls and texts, both telemarketing and

informational, top the list of consumer complaints received by the Federal Communications

Commission." Omnibus TCPA Order, GC Docket02-278,FCC 15-72,2015 WL 4387780, fll

(July 10,2015)


                                                    1
            Case 2:19-cv-04909-GEKP Document 1 Filed 10/21/19 Page 2 of 12



        3.          The TCPA is designed to protect consumer privacy by prohibiting unsolicited,

prerecorded calls, unless the caller has the "prior express written consento' of the called party.

        4.          Plaintiff alleges that Defendants pr.business,LLC (d.b.a. Onboarding Alexa and

Alexa Signup) and YEXT made or caused to be made automated telephone calls using

equipment prohibited by the TCPA to promote its services without Plaintiff s prior express

written consent, and while his number was on the National Do Not Call Registry.

        5.          Since the call to Plaintiff was transmitted using technology capable of generating

thousands of similar calls per day, Plaintiff brings this action on behalf of a proposed nationwide

class of other persons who were sent the same illegal telemarketing calls.

        6.          A class action is the best means of obtaining redress for the Defendants' illegal

telemarketing, and is consistent both with the private right of action afforded by the TCPA and

the faimess and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.

II.     PARTIES

        7.          Plaintiff is an adult citrzenresiding in Delaware County, Pennsylvania.

        8.          Defendant pr.business,LLC (d.b.a. Onboarding Alexa and Alexa Signup) (herein

oopr.business")
                    is a Florida based business with its principal place of business at 4910

Communication Avenue, Suite 200, Boca Raton, Florida 33431.

        9.          Defendant pr.business engages in digital marketing, including in this District, as it

did with Mr. Murphy.

        10.         Defendant YEXT is a New York based business with its principal place       of

business at One Madison Avenue, 5ht Floor, New York, New             York 10010.

        11.         Defendant YEXT engages in digital marketing nationwide, including in this

District,   as   it did with Mr. Murphy.


                                                      2
          Case 2:19-cv-04909-GEKP Document 1 Filed 10/21/19 Page 3 of 12



         lZ.   Defendant YEXT has partnered with andlor contracted with Defendant

pr.business to expand its customer base by robocalling potential clients.

III.     JURISDICTION AND VENUE

         13.   This Court has subject matter jurisdiction pursuant to the Class Action Fairness

Act of 2005 ("hereinafter referred to as CAFA") codified       as 28    U.S.C. 1332(d)(2).

         14.    The matter in controversy exceeds $5,000,000, in the aggregate, exclusive            of

interest and costs, as each member of the proposed Class of at least tens of thousands is entitled

to up to $1,500.00 in statutory damages for each call that has violated the       TCPA. Further,

Plaintiff alleges a national class, which will result in at least one Class member from       a   different

state.

         15.    The Court has subject-matter jurisdiction under 28 U.S.C. $ 1331 because the

Plaintiff s claims arise under federal law.

         16.    Defendants regularly engage in business in this District, including making

telemarketing calls into this District, as it did with the Plaintiff.

         n.     Venue is proper under 28 U.S.C. $ 1391(bX2) because a substantialpart of the

events or omissions giving rise to the claim occurred in this District, as the automated calls to the

Plaintiff were made to this District. Furthermore, venue is proper because a substantial part of

property that is the subject of the action is situated in this District, i.e. the Plaintiff s cellular

telephone.

IV.      BACKGROUND OF THE TCPA

         18.    In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that "[u]nrestricted telemarketing . .           .
          Case 2:19-cv-04909-GEKP Document 1 Filed 10/21/19 Page 4 of 12



can be an intrusive invasion of privacy." Telephone Consumer Protection Act         of 199I, Pub. L.

No. 102-243, $ 2(s) (1991) (codified at 47 U.S.C. 5 227).

         19.    The National Do Not Call Registry allows oonsunels to register their telephone

numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.

See 47   C.F.R. $ 64.1200(cX2). A listing on the Registry "must be honored indefinitely, or until

the registration is cancelled by the consumer or the telephone number is removed by the database

administrator." Id.

         20.    The TCPA and implementing regulations prohibit the initiation of telephone

solicitations to residential telephone subscribers to the Registry. 47 U.S.C. $ 227(c);47 C.F.R.       $


6a.n00@)(2).
                                                ooto
         21.    The TCPA makes it unlawful             make any call (other than a call made for

emergency putposes or made with the prior express consent of the called party) using an

automatic telephone dialing system or an artificial or prerecorded voice ... to any telephone

number assigned to a ... cellular telephone seryice." See 47 U.S.C. $ 227(bX1)(AXiii). The

TCPA provides a private cause of action to persons who receive calls in violation of 47 U.S'C.         $


227(b)(r)(A). see 47 u.s.c.    S   227(b)(3).

         22.     According to findings by the FCC, the agency Congress vested with authority to

issue regulations implementing the TCPA, such calls are prohibited because, as Congress found,

automated or prerecorded telephone calls are a greator nuisance and invasion of privacy than live

solicitation calls, and such calls can be costly and inconvenient.
                                                 oowireless
          23.    The FCC also recogntzedthat                  customers are charged for incoming calls

whether they pay in advance or after the minutes are used." fn re Rules and Regulations




                                                       4
         Case 2:19-cv-04909-GEKP Document 1 Filed 10/21/19 Page 5 of 12



Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order,

18 F.C.C. Rcd.   14014,14t75      1T   165 (2003).

        24.      In2013, the FCC required prior express written oonsent for all autodialed or

prerecorded telemarketing calls ("robocalls") to wireless numbers and residential lines.

Specifically, it ordered that:

        [A] consumer's written  consent to receive telemarketing robocalls must be signed
                                                                   ooclear
        and be sufficient to show that the consumer: (1) received          and conspicuous
        disclosure" of the consequences   of providing the requested consent,  i.e., that the
        consumer will receive future calls that deliver prerecorded messages by or on
        behalf of a specific seller; and (2) having received this information, agrees
        unambiguously to receive such calls at a telephone number the consumer
                                                                             oowithout
        designates.l] In addition, the written agreement must be obtained
        requiring, directly or indirectly, that the agreement be executed as a condition   of
        purchasing any good or service.[]"

In the Matter of Rules & Regulations Implementing the TeL Consumer Prot. Act of 1991,27

F.C.C. Rcd. 1830, 1844 (2012) (tbotnotes omitted).

        25.      Unlike many federal statutes, Congress embedded the reasons for the TCPA into

the statute itself with explicit Congressional Findings. 1 05 Stat. 2394, $ $ 1 0, 12, 14 (notes

following 47 U.S.C.    S   227)
                                                                                   oooautomated
        26.      Mims explicitly cited these Congressional Findings in noting that              or

prerecorded telephone calls" . . . were rightly regarded by recipients as "an invasion of privacy."

Id. (citing 105 Stat. 2394). Accordingly, Congress found that:

        Banning such automated or prerecorded telephone calls to the home, except
        when the receivin gparty consents to receiving the call or when such calls are
        necessary in an emergency situation affecting the health and safety of the
        consumer, is the only effective means of protecting telephone consumers from
        this nuisance and privacy invasion.

Id. at $ 14 (emphasis added)




                                                     5
         Case 2:19-cv-04909-GEKP Document 1 Filed 10/21/19 Page 6 of 12



       27.     Indeed, as the United States Supreme Court recently held in a different context,

"Modern cell phones are not just another technological convenience. With all they contain and

all they may reveal, they hold tor nrarry Atnericaus 'the pdvacies of   life." Riley v. Califum.ia,

573 U.S. 373, 134 S.Ct. 2473, 2494-95, 189 L.Ed.2d 430 (2014)

V.      FACTUAL BACKGROUND

       28.     Defendant pr.business is a business that targets small businesses to offer voice

search technology and placement on the Alexa    platform.    See   www.onboarding-alexa.com.

       29.     Defendant pr.business uses telemarketing to promote its loan products.

       30.     Defendant pr.business uses telemarketing efforts including the use of automated

dialing equipment and robocalling.

       31.     Defendant YEXT partnered with andlor contracted with Defendant pr.business to

expand its customer base by robocalling potential clients.

       32.     At all relevant times, Defendants knew or should have known that the use of

automated dialing equipment and robocalling was a violation of the TCPA.

        33.    Starting in January of 2019, the Plaintiff began receiving unsolicited robocalls on

his cellular telephone (XXX-XXX-7599) from an unknown number in Pennsylvania offering to

provide him with voice search technology.

        34.    When the Plaintiff answered the phone, there was a distinct click and a significant

pause on the other end of the cellular telephone. After the pause, the following recorded

message started playing:

       "Hi this is Megan, I'm reaching out to you today because Amazon currently
       have a customer is looking for your services in your area. If you are
       interested in receiving                from the Amazon Alexa Network please
       give me acall at888-862-4794. We are only taking a select few in your
               . Should contact us likely                to see if you qualify so please
       give us a call at 888-862-4794 if you can start receiving these inquiries

                                                 6
               Case 2:19-cv-04909-GEKP Document 1 Filed 10/21/19 Page 7 of 12



        immediately.

           35.      The Plaintiff continued to receive the same unsolicited robocalls on his cellular

telephone offering to provide him with placement on the Amazon Alexa Network.

           36.      Plaintiff has received literally dozens of unsolicited robocalls from "Megan" on

his cellular telephone.

           37.      These facts, as   well   as the geographic distance between the   Plaintiff and the

Defendants, as well as the fact that this call was part of a nationwide telemarketing campaign

demonstrate that the call was made using an automatic telephone dialing system              ("ATDS" or

ooautodialer") as that term is defined in 47 U.S.C. 227(a)(I).
                                                   5

           3   8.   In fact, the use of   a pre-recorded message   itself is indicative of the use of an

ATDS.

           39.      Before filing this lawsuit, Plaintiff called the above number and spoke to an

employee who identified himself as            "Abe." During the call, Plaintiff asked "Abe" for    the name


of the company and where it was located.

           40.      Plaintiff was informed that the company that had been calling him for months was

Defendant pr.business located in Boca Raton, Florida and that its website was www.onboarding-

alexa.com.

           41.      Plaintiff was informed that the company that had been calling him for months was

working for and/or on behalf of Defendant YEXT located in New York, New York.

           42.      In addition to calling the above numbers, to confirm that they all trace back to

Defendant pr.business, Plaintiff also tracked some of the numbers through various online

databases and confirmed that they were associated with Defendant pr.business's marketing

efforts.


                                                          7
         Case 2:19-cv-04909-GEKP Document 1 Filed 10/21/19 Page 8 of 12



       43.       Plaintiff continues to receive robocalls from Defendant pr.business.

        44.      At no time had the Plaintiff expressed an interest in these services nor had he

given his express written consent to receive calls regarding these services.

        45.      Defendants did not have Plaintiff s prior written constant to call his cellular

telephone.

        46.      Plaintiff and the other call recipients   are harmed   by these calls. They were

temporarily deprived of legitimate use of their phones because the phone line was tied up, they

were charged for the calls, they were distracted from their work and family lives and their

privacy was improperly invaded.

       47.       Moreover, these constant calls were frustrating, obnoxious, annoying, were a

nuisance, and disturbed the solitude and business day of the Plaintiff and the class.

VI.     CLASS ACTION ALLEGATIONS

        48.      As authorized by Rule 23(b)(2) and 23(b)(3) of the Federal Rules of Civil

Procedure and Rule 23 ,7 of the Local Rules for the Eastern District of Pennsylvania, Plaintiff

brings this action on behalf of all other persons or entities similarly situated throughout the

United States.

        49.      The class of persons Plaintiff proposes to represent includes:

       All persons within the United States to whom: (a) Defendants andlor a third party
       acting on their behalf made one or more non-emergency telephone calls; (b)
       promoting Defendants' products or services; (c) to their cellular telephone
       number; (d) using an automatic telephone dialing system or an artificial or
       prerecorded voice; and (e) at any time in the period that begins four years before
       the date of the filing of this Complaint to trial (the "Class").

        50.      Excluded from the classes are Defendants, any entities in which the

Defendants have a controlling interest, the Defendants' agents and employees, any Judge to

whom this action is assigned, and any member of the Judge's staff and immediate family.

                                                     8
         Case 2:19-cv-04909-GEKP Document 1 Filed 10/21/19 Page 9 of 12



       51.       The proposed class members are identifiable through phone records and phone

number databases.

        52.      The automated technology used to contaot the Plaintiff is capable of contacting

hundreds of thousands of people a day, so the potential class members number in the thousands,

at least. Individual joinder of these persons is impracticable.

       53.       Plaintiff is a member of the class.

        54,      There are questions of law and fact common to Plaintiff and to the proposed class,

including but not limited to the following:

           a.    Whether the Defendants used an automatic telephone dialing system to make the

                 calls at issue;

           b.    Whether the Defendants placed telemarketing calls without

                 obtaining the recipients' valid prior express written consent;

            c. Whether       the Defendants violations of the TCPA were negligent, willful, or

                 knowing; and

            d.   Whether the Plaintiff and the class members are entitled to statutory damages as a

                 result of the Defendants actions.

        55.      Plaintiff   s claims are based on the same facts and legal theories as the claims   of

all class members, and therefore are typical of the claims of class members,      as the   Plaintiff and

class members all received telephone calls through the same or similar dialing system on a

cellular telephone line.

        56.      Plaintiff is an adequate representative of the class because his interests do not

conflict with the interests of the class, he will fairly and adequately protect the interests of the

class, and he is represented by counsel skilled and experienced in class actions.



                                                       9
          Case 2:19-cv-04909-GEKP Document 1 Filed 10/21/19 Page 10 of 12



         57.    The actions of the Defendants are generally applicable to the class as a whole and

to Plaintiff.

        58.     Common questions of law and faot predominale over questious affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concems identification of class

members, which will be ascertainable from records maintained by Defendants and/or its agents.

         59.    The likelihood that individual class members will prosecute separate actions is

remote due to the time and expense necessary to prosecute an individual case, and given the

small recoveries available through individual actions.

         60.    Plaintiff is not aware of any litigation conceming this controversy already

commenced by others who meet the criteria for class membership described above.

VII.     CLAIMS

                                           Count One
                           Violation of the TCPA. 47 U.S.C.        Q   227ft)

         67.    Plaintiff incorporates the allegations from all previous paragraphs   as   if fully   set


forth herein.

         62.    The foregoing acts and omissions of Defendants andlor its affiliates, agents,

andlor other persons or entities acting on Defendants' behalf constitute numerous and multiple

violations of the TCPA, 47 U.S.C.    S 227 ,   by making calls, to the cellular telephone numbers      of

Plaintiff and members of the Class using an ATDS.

         63.    As a result of Defendants' and/or its affiliates, agents, and/or other persons or

entities acting on Defendants' behalf s, violations of the TCPA, 47 U.S.C. 5 227, Plaintiff and

members of the Class presumptively are entitled to an award of $500 in damages for each and

every call made to their cellular telephone numbers using an ATDS andlor artificial or

                                                     10
        Case 2:19-cv-04909-GEKP Document 1 Filed 10/21/19 Page 11 of 12



prerecorded voice in violation of the statute, as well as attomeys' fees and other damages,

pursuant to 47 U.S.C. $ 227(bX3)(B).

        64.     Plaintiff and members of the Class are also entitled to and do seek injunctive

relief prohibiting Defendants andlor its affiliates, agents, andlor other persons or entities acting

on Defendants' behalf from violating the TCPA, 47 U.S.C. S 227, by making calls, except for

emergency pu{poses, to any cellular telephone numbers using an ATDS and/or artificial or

prerecorded voice in the future.

        65.     Defendants' violations were negligent, willful, or knowing'

                                             Relief Soueht

         WHEREFORE, for himself and all call members, Plaintiff respectfully request that this

 Court enter judgment in their favor and award the following relief:

         A.   Certification of the proposed Class;

         B. Appointment     of Plaintiff as representative of the Class;

         C. Appointment of the undersigned       counsel as counsel for the Class;

         D. A declaration that Defendants    andlor its affiliates, agents, and/or other related
              entities' actions complained of herein violated the TCPA;

         E. A declaration     that Defendants and/or its affiliates, agents, andlor other related
              entities' actions complained of herein violated the PaTRA;

         F.   An order enjoining Defendants andlor its affiliates, agents, andlor other related
              entities, as provided by law, from engaging in the unlawful conduct set forth herein;

         G. An award to Plaintiff and the Class of damages,      as allowed by law;


         H.   Leave to amend this Complaint to conform to the evidence presented at trial; and




                                                     11
         Case 2:19-cv-04909-GEKP Document 1 Filed 10/21/19 Page 12 of 12



         I.   Orders granting such other and further relief as the Court deems necessary, just, and
              proper.


                                                       FREIWALD LAW , P.C.



                                               By:
                                                                A. ELLIS, ESQUIRE
                                                                             ESQUIRE
                                                       Counsel for Plaintiff
                                                       1500 Walnut Street, l8th Floor
                                                       Philadelphia, PA 19102
                                                       215-875-8000
                                                       Fax: 215-875-8575
                                                       gae@fteiwaldlaw.com
                                                       jm@freiwaldlaw.com


Dated:        toln 1,,




                                                  l2
